EXHIBIT 10.9
AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT
          THIS AMENDED AND RESTATED AGREEMENT made as of the ___ day
of                     , 2008, provided, however, that all provisions applicable
to compliance under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) shall be effective as of January 1, 2005, by and between
UNITED BANKSHARES, INC., a West Virginia corporation and registered bank holding
company (the “Company”), and                     , an executive officer of the
Company (the “Executive”).
          WHEREAS, the Executive is currently employed by the Company or one of
its banking subsidiaries; and
          WHEREAS, recent and anticipated changes in the banking industry have
caused uncertainty relative to future ownership and management of the Company
and other banking organizations; and
          WHEREAS, the Board of Directors of the Company (the “Board”)
recognizes that the Executive’s contribution to the growth and success of the
Company has been substantial;
          WHEREAS, the Company believes it is in the best interest of the
Company to grant the Executive and certain other key management personnel a
level of security to preserve a nucleus of key management; and;
          WHEREAS, by this Agreement the Company and the Executive desire to
amend and restate the Change of Control Agreement dated August 15, 2000 [this
date will be August 15, 2000 for James Consagra, Rick Adams and John Neuner but
will instead be March 15, 1994 for Steven Wilson, Joe Wilson and James
Hayhurst], and for the purpose of complying with the requirements of Code
Section 409A and the Company and the Executive intend this amendment to comply
with Transition Relief promulgated by the Internal Revenue Service pursuant to
Code Section 409A, and accordingly, notwithstanding any other provisions of this
amended and restated Change of Control Agreement, this amendment applies only to
amounts that would not otherwise be payable in 2006, 2007 or 2008 and shall not
cause (i) an amount to be paid in 2006 that would not otherwise be payable in
such year, (ii) an amount to be paid in 2007 that would not otherwise be payable
in such year, or (iii) an amount to be paid in 2008 that would not otherwise be
payable in such year, and to the extent necessary to qualify under Transition
Relief issued under said Code Section 409A, to not be treated as a change in the
form and timing of a payment under section 409A(a)(4) or an acceleration of a
payment under section 409A(a)(3), Executive, by executing this amended and
restated Change of Control Agreement, shall be deemed to have elected, on or
before December 31, 2007, the timing and form of distribution provisions of this
Amended and Restated Change of Control Agreement, and to have otherwise further
revised this Agreement, all prior to December 31, 2008.
          NOW THEREFORE, in consideration of the promises and the respective
covenants and agreements of the parties herein contained, the Company and
Executive contract and agree as follows:
          Article 1. Definitions. The following definitions shall apply to
designated phrases used in this Agreement.

 



--------------------------------------------------------------------------------



 



               a. “Change in Control” means with respect to (i) the Company or
any affiliate for whom Executive is performing services at the time of the
Change in Control Event; (ii) the Company or such affiliate that is liable for
the payment to Executive hereunder,) as the case may be, (or all corporations
liable for the payment if more than one corporation is liable) but only if
either the payment under this Agreement is attributable to the performance of
service by Executive for the Company or for any such Affiliate, as the case may
be, that is liable for the payment to the Executive hereunder, or there is a
bona fide business purpose for the Company or for such Affiliate, as the case
may be, that is liable for the payment to Executive hereunder, to be liable for
such payment and, in either case, no significant purpose of making the Company
or such Affiliate, as the case may be, that is liable for the payment to
Executive hereunder, liable for such payment is the avoidance of Federal Income
tax; or (iii) a corporation that is a majority shareholder of a corporation
identified in paragraph (i) or (ii) of this section, or any corporation in a
chain of corporations in which each corporation is a majority shareholder of
another corporation in the chain, ending in a corporation identified in
paragraph (i) or (ii) of this section, a Change in Ownership or Effective
Control of the corporation, as defined in Section 409A of the Code, and the
regulations or guidance issued by the Internal Revenue Service thereunder,
meeting the requirements of such Change in Ownership of the corporation or
Change in Effective Control of the corporation as a “Change in Control Event”
thereunder.
               b. “Good Cause” includes (i) termination for continued poor work
performance after reasonable opportunity to correct deficiencies;
(ii) termination for behavior outside or on the job which affects the ability of
management of the Company or co-workers to perform their jobs and which is not
corrected after reasonable warning; (iii) termination for failure to devote
reasonable time to the job which is not corrected after reasonable warning; and
(iv) any other reasonable deficiency in performance by the Executive which is
not corrected after reasonable warning.
               c. “Disability” means total and permanent disability as defined
by Company’s (or its successor’s) Long-Term Disability Plan.
               d. “Retirement” means termination of employment by an Executive
in accordance with Company’s (or its successor’s) retirement plan, including
early retirement, generally applicable to its salaried employees.
               e. “Good Reason” means (i) a Change in Control in the Company (as
defined above), as well as and as a direct result thereof, (a) a decrease in the
total amount of the Executive’s base salary below its level in effect on the
date of consummation of the Change in Control, without the Executive’s consent;
or (b) a material reduction in the importance of the Executive’s job
responsibilities without the Executive’s consent; or (c) a geographical
relocation of the Executive to an office more than fifty (50) miles from the
Executive’s location at the time of the Change of Control without the
Executive’s consent; (ii) a Change in Control in the Company (as defined above)
and failure of Company to obtain assumption of this Agreement by its successor,
or (iii) any purported termination of the Executive’s employment by Company
which is not effected pursuant to a Notice of Termination required in paragraph
2.
               f. “Wrongful Termination” means termination of the Executive’s
employment by the Company or its affiliates for any reason other than Good Cause
or the death, Disability or Retirement of Executive prior to the expiration of
two (2) years after consummation of the Change in Control.

 



--------------------------------------------------------------------------------



 



               g. “Separation from Service” means the severance of Executive’s
employment with the Company or Affiliate for any reason. Executive separates
from service with the Company or affiliate if he or she dies, retires, separates
from service because of the Executive’s Disability, or otherwise has a
termination of employment with the Company or Affiliate. However, the employment
relationship is treated as continuing intact while the Participant is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the Executive’s
right to reemployment with the Company or Affiliate is provided either by
statute or by contract. If the period of leave exceeds six months and the
Executive’s right to reemployment is not provided either by statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the employee to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, a 29-month
period of absence shall be substituted for such six-month period. In addition,
notwithstanding any of the foregoing, the term “Separation from Service” shall
be interpreted under this Agreement in a manner consistent with the requirements
of Code Section 409A including, but not limited to (i) an examination of the
relevant facts and circumstances, as set forth in Code Section 409A and the
regulations and guidance thereunder, in the case of any performance of services
or availability to perform services after a purported termination or Separation
from Service, (ii) in any instance in which Executive is participating or has at
any time participated in any other plan which is, under the aggregation rules of
Code Section 409A and the regulations and guidance issued thereunder, aggregated
with this Agreement and with respect to which amounts deferred hereunder and
under such other plan or plans are treated as deferred under a single plan,
(hereinafter sometimes referred to as an “Aggregated Plan” or together as the
“Aggregated Plans,”) then in such instance Executive shall only be considered to
meet the requirements of a Separation from Service hereunder if Executive meets
(a) the requirements of a Separation from Service under all such Aggregated
Plans and (b) the requirements of a Separation from Service under this Agreement
which would otherwise apply (iii) in any instance in which Executive is an
employee and an independent contractor of the Company or any Affiliate or both,
Executive must have a Separation from Service in all such capacities to meet the
requirements of a Separation from Service hereunder, although, notwithstanding
the foregoing, if Executive provides services both as an employee and a member
of the Board of Directors of the Company or any Affiliate or both, the services
provided as a director are not taken into account in determining whether the
Executive has had a Separation from Service as an employee under this Agreement,
provided that no plan in which such Executive participates or has participated
in his capacity as a director is an Aggregated Plan and (iv) a determination of
whether a Separation from Service has occurred shall be made in accordance with
Treasury Regulations Section 1.409A-1(h)(4) or any similar or successor law,
regulation of guidance of like import, in the event of an asset purchase
transaction as described therein.
               h. “Specified Employee” means, in the case of Executive, if
Executive shall meet the requirements of Code Section 416(i)(1)(A)(i), (ii) or
(iii) (applied in accordance with the regulations thereunder and disregarding
section 416(i)(5)) at any time during the 12 month period ending on any
Specified Employee Identification Date, which shall be December 31 of each
calendar year, (or otherwise meeting the requirements applicable to
qualification as a ‘Specified Employee’ under Code Section 409A and the
regulations and guidance issued thereunder,) that Executive shall, in such
event, for purposes of this Agreement, thereafter be a Specified Employee under
this Agreement

 



--------------------------------------------------------------------------------



 



for the period of time consisting of the entire 12-month period beginning on the
Specified Employee Effective Date, and said Specified Employee Effective Date
shall be the first day of the fourth month following the Specified Employee
Identification Date.
     Article 2. Termination for Good Reason or for Cause; Notice of Termination.
The Executive may terminate his employment with the Company or its affiliates
for Good Reason. In the event of a Change of Control, the Company may terminate
Executive’s employment only for Good Cause within thirty-six months after
consummation of Change in Control. Any termination of the Executive’s employment
by the Company or by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and which shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for the
termination of the Executive’s employment under the provision so indicated.
          Article 3. Date of Termination. Date of Termination shall mean the
date on which Notice of Termination is given.
          Article 4. Compensation of Executives Upon Termination for Good Reason
or Wrongful Termination.
               a. Except as hereinafter provided, if the Executive terminates
his employment with the Company for Good Reason, provided that if the Good
Reason with respect to which Executive so terminates his employment with Company
is set forth in subsections (i) or (ii) of Article 1, Section (e), that
Executive has a Separation from Service within two (2) years after a Change in
Control, or the Company terminates the Executive’s employment in a manner
constituting Wrongful Termination, all provided that any such termination under
this Article 4, Section (a) meets the definition of Separation from Service
under this Agreement, the Company hereby agrees to pay the Executive a cash
payment on the date on which such Separation from Service occurs, subject to the
provisions of Article 4, Section (d) if Executive is a ‘Specified Employee’ on
the date of Separation from Service, equal to the Executive’s monthly base
salary in effect on either (i) the Date of Termination; or (ii) the date
immediately preceding the Change in Control, whichever is higher, multiplied by
the number of full months between the Date of Termination and the date that is
thirty-six (36) months after the date of consummation of the Change in Control
and such payment is hereinafter sometimes referred to as a “Separation Payment.”
               b. In the event of a Separation from Service under Article 4,
Section (a) with respect to which the Company is required to pay a Separation
Payment to Executive, then on the date of such Separation from Service of
Executive, subject to the provisions of Article 4, Section (d) if Executive is a
‘Specified Employee’ on the date of Separation from Service, the Company shall
also pay to Executive, in addition to the Separation Payment, an amount, in
cash, equal to the last bonus paid to Executive prior to Separation from Service
multiplied by a fraction, the numerator of which is the number of days from
January 1 to the date of Separation from Service, inclusive, in the calendar
year of such Separation from Service and the denominator of which is Three
Hundred and Sixty-Five.
               c. In the event of a Separation from Service under Article 4,
Section (a) with respect to which the Company is required to pay a Separation
Payment to Executive, the Executive will continue to participate, without
discrimination, for the period of time during which the

 



--------------------------------------------------------------------------------



 



Executive would be entitled (or would, but for such plan, be entitled) to
continuation coverage under a group health plan of the service recipient under
Code section 4980B (COBRA) if Executive elected such coverage and paid the
applicable premiums, but in no event shall such period exceed thirty-six
(36) months following the Date of Termination, in any plan of disability
insurance and any plan of medical insurance maintained after any Change of
Control for employees, in general, of the Company, or any successor
organization, provided the Executive’s continued participation is possible under
the general terms and conditions of such plans. In the event the Executive’s
participation in any such plan is barred, the Company shall arrange to provide
the Executive, for the period of time during which the Executive would be
entitled (or would, but for such plan, be entitled) to continuation coverage
under a group health plan of the service recipient under Code section 4980B
(COBRA) if Executive elected such coverage and paid the applicable premiums, but
in no event shall such period exceed thirty-six (36) months following the Date
of Termination, with medical expense or reimbursement benefits substantially
similar to those which the Executive would have been entitled had his
participation not been barred. However, in no event will the Executive receive
from the Company the employee benefits contemplated by this section if the
Executive receives comparable benefits from any other source. In addition, the
amount of expenses eligible for reimbursement, or in-kind benefits provided
hereunder, if any, during Executive’s taxable year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, any reimbursement of an eligible expense hereunder must be made on
or before the last day of the Executive’s taxable year following the taxable
year in which the expense was incurred and the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for any other benefit, and if
any such reimbursement of expenses or in-kind benefit payment is deferred
compensation within the meaning of Code Section 409A and the regulations
thereunder, then such reimbursement or such in-kind benefit payment shall be
subject to the provisions of Article 4, Section (d) if Executive is a ‘Specified
Employee on the date of Separation from Service.
               d. Notwithstanding the provisions of Article 4, Sections (a),
(b) and (c), or any other provision of this Agreement, if any payment is to be
made under this Agreement to Executive upon or based upon Termination of
Employment or Separation from Service other than by death, in the event that
Executive is a Specified Employee on the date of the Executive’s Termination of
Employment or Separation from Service, and such payment is to be made to
Executive upon or within six months after Executive’s Termination of Employment
or Separation from Service, other than by death, then such payment shall instead
be made on the date which is six months after such Termination of Employment or
Separation from Service of Executive (other than by death.) Notwithstanding any
of the foregoing, or any other provision of this Agreement, no payment upon or
based upon Separation from Service or Termination of Employment may be made
under this Agreement before the date that is six months after the date of
Separation from Service or Termination of Employment, or, if earlier, the date
of death, of Executive in the event that Executive is a Specified Employee on
Executive’s of Separation from Service or Termination of Employment.
          Article 5. Other Employment. The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment, nor shall the amount of any payment provided for in this
Agreement be reduced by any compensation earned or benefits provided as the
result of employment by another employer after the Date of Termination.
          Article 6. Rights of Company Prior to the Change of Control. This
Agreement shall not effect the right of the Company to terminate the Executive,
or change the salary or benefits of

 



--------------------------------------------------------------------------------



 



the Executive, with or without Good Cause, prior to any Change of Control;
provided, however, any termination or change which takes place after discussions
have commenced which result in a Change of Control shall be presumed to be a
violation of this Agreement which entitled the Executive to the benefits hereof,
absent clear and convincing evidence to the contrary, if such termination or
change takes place within two years after the Change in Control.
          Article 7. Successors; Binding Agreement.
               a. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
The right of the Executive to Separation Pay or other benefit under this
Agreement for failure of the Company to obtain such agreement is governed by the
provisions of Article 1, Section (e), Subsection (ii) and Article 4 of this
Agreement. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
paragraph or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.
               b. This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive should die while any amounts would
still be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.
          Article 8. Notice. For the purposes of this Agreement, notices,
demands and other communication provided for in the Agreement shall be in
writing and shall be deemed to have been duly given when delivered or (unless
otherwise specified) mailed by United States registered mail, return receipt
requested, postage prepaid, addressed as follows:
               If to the Executive:

         
 
 
 
   
 
  Name    
 
       
 
 
 
   
 
  Street Address    
 
       
 
 
 
   
 
  City, State, Zip    

               If to the Company:
               Chief Executive Officer

 



--------------------------------------------------------------------------------



 



               United Bankshares, Inc.
               514 Market Street
               Parkersburg, West Virginia 26101
or such other address as any party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.
          Article 9. Miscellaneous. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Company’s Chief Executive
Officer or such other officer as may be specifically designated by the Board. No
waiver by either party hereto at any time of any breach by the other hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The validity, interpretations, construction and
performance of this Agreement shall be governed by the laws of the State of West
Virginia.
          Article 10. Validity. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.
          Article 11. Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.
          Article 12. Legal Fees. Company shall pay all reasonable legal fees
and expenses incurred by Executive in enforcing any right or benefit provided by
this Agreement.
          IN WITNESS WHEREOF, the parties have caused this Agreement to be
signed as of the day and year first above written.

            UNITED BANKSHARES, INC.
      By:           Its:         

 



--------------------------------------------------------------------------------



 



         

     
Attest:
   
 
   
 
   
 
   
 
   
Executive
   

 